 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages
£

 

ONTTED STATES DISTRICT COURT FIL Ep

Eastern District of California

UNITED STATES OF AMERICA, a srkus Disp
v. WC
IS T
v. 7 ICT OF Courr

JORGE LUIS HERNANDEZ GONZALEZ

Rj
CALIF
Case No. 1:21-cr-001 14-N " ORNIA

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

_@)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California
Place :

 

 

on 7/7/2021 at 01:00 PM in Courtroom 7 before Magistrate Judge Sheila K. Oberto
Date and Time

 

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.

 

   

DEFENDANT’S RELEASE IS DELAYED UNT

LL BONDS ARE POSTED.
AQ 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)

HERNANDEZ GONZALEZ, Jorge Luis
Doc. No. 1:21CRO00114-BAB-BAM syaiyE S/O

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

y

(6) The defendant is placed in the custody of:

Name of person or organization Yeni Aguirre De Rivera

who agrees (a) fo supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

SIGNED: CB ION OQ ~~~
wo.

(7)

wi (a)
Mb)
w (c)
“a @
wy (e)
4 ()
uv
wi (h)
wi (i)

CUSTODIAN

The defendant must:

report to and comply with the rules and regulations of the Pretrial Services Agency;

report telephonically to the Pretrial Services Agency on the first working day following your release from
custody;

reside at a location approved by the PSO, and not change your residence without prior approval of PSO; travel
restricted to Eastern District of California, unless otherwise approved in advance by PSO;

report any contact with law enforcement to your PSO within 24 hours;

cooperate in the collection of a DNA sample;

not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner, and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used; -.
surrender your passport to defense counsel and defense counsel will make arrangements to surrender the
document to the Clerk, United States District Court, no later than May 14, 2021, by noon, and you must not apply
for or obtain a passport or any other travel documents during the pendency of this case;

execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A $39,000 bond (secured by $15,000 in cash and
the clear titles of the 1999 Toyota Tacoma pick-up truck, 2012 Nissan Versa, and, 2005 Toyota Tacoma pick-up
truck); and,

USMS SPECIAL INSTRUCTIONS:

uy

have your release on bond delayed until the posting of your bond.

Page [2] of [3] Pages ;

 
 

To (- @t-Ww4 NONE SKC
AQ199C Rev, 09/08- EDCA [Fresno}): dvice, of, Penalties.

L
| ‘ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE-ADVISED OF THE’ FpHLowine PENALTIES AND SANCTIONS:

Violating any of the, foregoing conditions of release may result in the immediate issuance of a warrant for your artest,.a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and Could result’in
imprisonment, a fine, or both.

While of rélease; if you commit a federal felony offense the punishment is an additional prison term of ‘not mote than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.¢.2 in addition to) .tolany other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant, retaliate or attempt to retaliate against a witness, victim, ot informant; of intimidate or
attempt to- intinjidate a Witness, | victim, juror, informant, or officer of the court. The penalties, for tampering, retaliation, or
intimidation are significantly moré serious if they ifvolve a killing or attempted | killing. :

ifj-after release), you knowingly fail to.appear as the conditions of release, requite, or:to, surrender to. serve a’sentence,
you may be prostituted. for failing to appear or surrender and additional punishment may be imposed, If youare convict ed Of

(1) an offense punishable by death, life imprisonment, or imprisonment fora term of fifteen yedrs or more — you will be. fined,

not moré than $250,009 or imprisoned for not more than [0 years or both; :

(2) an offense: punishable by. imprisonment fora term of five yéars or more, but less than fifteen. years ~ you will be fined:not

more, ‘than $250,000 or: imprisonéd for not more than five years, or both;

(3) any other felony ~ you will’be: fined not niore than-$250,000 or imprisoned not.more than two-year, or-both;

(4) a misdemeanor _ you will'be fined not.more than $100,000 or-imprisoned not more than one year,or both, ,

A term ofii ‘imprisonment imposed for failure to appear or surrender will be. consecutive to any, other sentence you receive. In
addition, a failure to- appear or surrender may result in the forfeiture of any bond posted. |

 

 

 

! Acknowledgment of the Defendant | Jee

f

  
 
 

Hieage that tam the défendant in this case and that | am aware of the conditions of:release. | promige ‘to ‘Obey. all.
se to appear as directed, and surrender'to serve any sentetice imposed. I am aware of the penalties | and sanctions

Defendant's Signature

i

4 Directions to the United States Marshal

« The defendant is ORDERED released after processing.
c| : EF.
owe Sf3 fa. |

Sidicial Onn iCores

   

 

 

qgnaire

—

cere P Grsen,  V-4: Masisrate judre.

Prvyed naihe ame title

 

i DISTRIBUTION: | COURT =. DEFENDANT — PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

 

 

 

 
